NOTICE: NOT FOR PUBLICATION.
     UNDER ARIZ. R. SUP. CT. 111(c), THIS DECISION DOES NOT CREATE LEGAL PRECEDENT
                     AND MAY NOT BE CITED EXCEPT AS AUTHORIZED.




                                      IN THE
                ARIZONA COURT OF APPEALS
                                  DIVISION ONE


                        STATE OF ARIZONA, Appellee,

                                          v.

                     HAIDER H. ABDULLAH, Appellant.

                              No. 1 CA-CR 12-0297
                              FILED 04/24/2014


           Appeal from the Superior Court in Maricopa County
                        No. CR2009-005708-001
               The Honorable Warren J. Granville, Judge

                                    AFFIRMED


                                    COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Janelle A. McEachern, Chandler
Counsel for Appellant



                        MEMORANDUM DECISION

Presiding Judge Andrew W. Gould delivered the decision of the Court, in
which Judge Donn Kessler and Judge Michael J. Brown joined.
                          STATE v. ABDULLAH
                           Decision of the Court

G O U L D, Judge:

¶1             Haider H. Abdullah appeals from his convictions and
sentences for two counts of first degree murder. Abdullah’s counsel filed
a brief in accordance with Anders v. California, 386 U.S. 738 (1967), and
State v. Leon, 104 Ariz. 297, 451 P.2d 878 (1969), advising this Court that
after a search of the entire appellate record, no arguable ground exists for
reversal. Abdullah was granted leave to file a supplemental brief in
propria persona, and did not do so.

¶2            Our obligation in this appeal is to review “the entire record
for reversible error.” State v. Clark, 196 Ariz. 530, 537, ¶ 30, 2 P.3d 89, 96
(App. 1999). We have jurisdiction pursuant to Article 6, Section 9, of the
Arizona Constitution and Arizona Revised Statutes (“A.R.S.”) sections 12-
120.21(A)(1), 13-4031 and 13-4033(A)(1) (West 2014).1             Finding no
reversible error, we affirm.

                       Facts and Procedural History2

¶3            M.M. and A.M. were both killed on April 13, 2009. The two
men were not related, but they had been close friends for over 17 years.
The day before his death A.M. spoke with his brother-in-law, Haider
Abdullah. The two did not have a good relationship; A.M. felt that
Abdullah was disrespectful of his family and forbid him from coming to
A.M.’s home. A.M. and his wife, Abdullah’s sister, spoke about this
decision and, on April 13, 2009, she called Abdullah to tell him he was no
longer welcome in her family’s home.

¶4           Abdullah was angry at this news; he called his sister back
the same day and threatened to kill her husband. He drove to A.M.’s
house that afternoon calling for A.M. to come out to face him. His sister
told him to leave, and it appeared that he did, however, when A.M.



1      Unless otherwise specified, we cite to the current version of the
applicable statutes because no revisions material to this decision have
occurred.

2      We view the evidence in the light most favorable to sustaining the
convictions and resulting sentences. See State v. Guerra, 161 Ariz. 289, 293,
778 P.2d 1185, 1189 (1989).




                                      2
                         STATE v. ABDULLAH
                          Decision of the Court

walked out of the house to buy cigarettes Abdullah pursued him. He
fired multiple shots at A.M. and killed him in the street in front of his
house.

¶5           On the same day, M.M.’s body was found by Officer Barrett
in the parking lot of the Safeway located at 35th Avenue and Northern.
When Officer Barrett arrived at the scene, M.M.’s car was spinning in
reverse and he was slumped over the wheel; M.M. had been shot to death
in his car.

¶6            After killing A.M., Abdullah drove to Tempe Town Lake
and threw his gun into the lake. He then returned to his home, put some
clothes in a bag, took $8,000 in cash, and began driving to Los Angeles,
CA. Two days later, Abdullah was arrested in Salinas, CA and extradited
to Arizona where he was arrested on April 24, 2009.

¶7            The firearms identification section of the Phoenix crime
laboratory compared shell castings and bullets from the two crime scenes,
A.M.’s house and the Safeway parking lot, and confirmed that the same
gun was used at both shootings. The investigation revealed that Abdullah
knew both A.M. and M.M. and that he had motive to kill them. The State
charged Abdullah with two counts of first degree murder. The court
ordered a Rule 11 evaluation to determine whether he was competent to
stand trial. Based on the written reports, the court found Abdullah was
competent.

¶8            Abdullah filed a motion to suppress statements he made to
the police. He argued he requested a lawyer and the detectives
improperly continued the interrogation in violation of his Miranda rights.
The court reviewed a video and transcript of the interrogation and found
that after Abdullah requested a lawyer the detectives did not continue to
interrogate him; rather, as they gathered their papers to leave the room
Abdullah made spontaneous statements. The court further found that
although English was not Abdullah’s first language, he demonstrated a
sufficient proficiency in English throughout the interrogation to show that
he understood his Miranda rights. The court determined that Abdullah’s
statements were voluntary and denied his motion to suppress.

¶9           Abdullah also moved to sever count one from count two; he
argued that evidence and testimony concerning M.M.’s death would cause
the jury to disbelieve his account that he killed A.M. in self defense.
Abdullah reasoned the two incidents were not related to one another.
However, the evidence showed that the murder of A.M. and M.M. were



                                    3
                          STATE v. ABDULLAH
                           Decision of the Court

related. The day before the murders, M.M., who was A.M.’s close friend,
called A.M. and spoke to him about the defendant; based on this
conversation, A.M. told his wife (Defendant’s sister) to advise Defendant
he was no longer welcome in their home. When Defendant’s sister
relayed this message to the Defendant the next day, Defendant became
very angry and threatened to kill both M.M. and A.M. Within a few hours
of this threat, both A.M. and M.M. were shot and killed.

¶10            Based on this evidence, the court determined that the
evidence pertaining to M.M.’s death was relevant to show identity, intent,
opportunity, and motive in A.M.’s death. The court also found that the
facts related to M.M.’s death were relevant to Abdullah’s claim of self-
defense regarding A.M.’s death. Finally, the court found that the evidence
concerning A.M.’s death was relevant to establish the identity of M.M.’s
killer, as well as the existence of a common plan, intent and opportunity
regarding A.M. and M.M.’s murders.

¶11            After an eight-day trial, Abdullah was convicted on both
counts. The court sentenced him to two consecutive life terms with the
possibility of parole after 25 years.

                                Discussion

¶12            We have read and considered counsel’s brief, carefully
searched the entire record for reversible error and found none. Clark, 196
Ariz. at 541, ¶ 49, 2 P.3d at 100. All of the proceedings were conducted in
compliance with the Arizona Rules of Criminal Procedure and substantial
evidence supported the finding of guilt. Abdullah was present and
represented by counsel at all critical stages of the proceedings. At
sentencing, Abdullah and his counsel were given an opportunity to speak
and the court imposed a legal sentence. With respect to Abdullah’s
motion to suppress, the court’s factual findings support its conclusion that
Abdullah’s statements were voluntary and that he reinitiated the
conversation with the police after requesting a lawyer. State v. Teagle, 217
Ariz. 17, 22, ¶ 19, 170 P.3d 266, 271 (App. 2007) (stating that “we defer to
the trial court’s factual findings, including findings on credibility and the
reasonableness of the inferences drawn by the officer”).

¶13          Counsel’s     obligations     pertaining     to   Abdullah‘s
representation in this appeal have ended. Counsel need do nothing more
than inform Abdullah of the status of the appeal and his future options,
unless counsel’s review reveals an issue appropriate for submission to the
Arizona Supreme Court by petition for review. State v. Shattuck, 140 Ariz.
4
                           STATE v. ABDULLAH
                            Decision of the Court

582, 584-85, 684 P.2d 154, 156-57 (1984). Abdullah shall have thirty days
from the date of this decision to proceed, if he so desires, with an in propria
persona motion for reconsideration or petition for review.



                                 Conclusion

¶14           Finding no reversible error, we affirm.




                               :gsh




                                      5